DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 03/22/2021. Claims 1-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: non-statutory double patenting rejection.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art MINEFUJI (US 20180246302 A1) teaches a projection optical system capable of performing compact and proximate projection and a projector including the projection optical system. The projection optical system includes a first optical group which is a dioptric system and a second optical group which is a catoptric system. The second optical group includes a first catoptric system to a third catoptric system that have a first reflection surface with a concave surface shape, a second reflection surface with a curved surface shape, and a third reflection surface with a convex surface shape. The first catoptric system to the third catoptric system satisfy Conditional Expression (1) for focal distances. Image light emitted from the first optical group is reflected by the second optical group to be projected to a projection surface. MINEFUJI does not anticipate or render obvious, alone or in combination, the 
Claims 2-20 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art TAKANO et al. (US 20180003934 A1) teaches a projection optical system 100 which includes a refraction optical system 101, a plane mirror 102 functioning as a first reflecting surface, and a curved mirror 103 functioning as a second reflecting surface. As illustrated in FIG. 1, in this example, the plane mirror 102 is arranged such 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882